Citation Nr: 0600844	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1951 
to September 1955. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim seeking 
entitlement to an increased rating for gastrectomy syndrome 
from 40 percent disabling.


FINDINGS OF FACT

1.  The veteran's postgastrectomy syndrome is manifested by 
symptoms, such as nausea, diarrhea, and anemia, which are no 
more than moderate in degree.

2.  It has not been shown that he has severe symptoms such as 
malnutrition, weight loss, sweating, circulatory disturbance 
after meals, or hypoglycemic symptoms.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for postgastrectomy syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the VCAA was enacted shortly before 
the veteran submitted his claim for an increased rating 
December 2000.  The RO did send him a letter in January 2001 
explaining the claims process and providing him some 
information regarding what he needed to do to substantiate 
his claim.  However, the letter did not meet all four 
requirements as outlined above.  Nevertheless, during the 
course of this appeal, the RO did provide the veteran with a 
letter which met the notification requirements of the VCAA in 
June 2003, prior to readjudicating his claim in a 
supplemental statements of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given adequate prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board.  The veteran had 
ample time in which to respond to the notice letter.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claims.  Id., at 120-21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the June 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate a claim for an increased rating.  
Specifically, the letter stated 

To support your claim for an increased 
evaluation for your service connected 
gastrectomy condition, the evidence must 
show that your condition has increased in 
severity to warrant a higher evaluation.  

In addition, the RO informed the veteran in the June 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining medical records kept by VA and 
any other federal government agency, and requesting private 
treatment records if the veteran completed a release form. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran to provide enough information about his 
records so that it could request them from the person or 
agency that had them.  It also provided the veteran with a VA 
Form 21-4142, enabling the veteran to authorize the RO to 
obtain treatment records for his postgastrectomy syndrome.  

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOC 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC and SSOC 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case. 

Background

The veteran underwent a VA examination in February 2001.  The 
veteran complained of having stomach problems since his 
gastrectomy in 1959.  The veteran stated that he had trouble 
digesting food properly, in that it got lodged in his throat, 
and he had to make himself vomit if it got stuck.  Sometimes 
he was better if he drank a lot of fluids, and was worse when 
he tried to eat solid foods.  He had those symptoms on a 
daily basis.  His treatment was diet and medications.  He had 
some nausea, especially when the food got lodged, and he had 
to make himself vomit to get it out.  The stomach ached most 
of the time, and he bought Maalox and carried it with him.  
He had nausea most of the time when he ate.  His symptoms 
were about the same this year as last year.  He denied any 
significant weight loss or gain.  There were no signs of 
anemia.  He denied any hematemesis or melena.  He denied any 
hypoglycemic reactions or constipation.  He stated that in 
case he felt bloated, he got a colicky pain.  He was 
nauseated when he ate, and vomited when he ate.  The 
examiner's impression was postgastrectomy syndrome.  The 
veteran's height was 5'9", and his weight was 240 pounds.  

VA Medical Center treatment records were submitted from 1999 
to 2003.  They show that the veteran was seen for his stomach 
condition during this time.  In January 2002, the veteran 
weighed 245 pounds.  In February 2002, the veteran weighed 
237 pounds.  In April 2002, the veteran weighed 237 pounds.  
In July 2002, the veteran weighed 243 pounds.  In September 
2002, the veteran weighed 240 pounds.  In January 2003, the 
veteran weighed 240 pounds.  

VA Medical Center treatment records were submitted from 2003 
to 2004.  In July 2003, the veteran weighed 254 pounds.  In 
February 2004, the veteran weighed 240 pounds.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's condition is rated under Diagnostic Code 7308 
for postgastrectomy syndrome.  Under Diagnostic Code 7308, a 
60 percent rating is warranted for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
rating is warranted when the postgastrectomy syndrome is 
moderate in degree, with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2005).  

The Board finds that the criteria for a 60 percent rating for 
postgastrectomy syndrome have not been met in this case.  
Although the veteran complained of nausea and diarrhea at his 
February 2001 VA examination, the evidence does not show that 
he has hypoglycemic symptoms.  At the veteran's February 2001 
VA examination, he specifically denied any hypoglycemic 
symptoms, and the numerous VA treatment records dated since 
then have not shown hypoglycemic symptoms.  

Similarly, although the VA treatment records have shown 
anemia, they have not shown weight loss and malnutrition.  
The veteran weighed 240 pounds at the time of his February 
2001 VA examination, and he weighed 240 pounds when he was 
seen at the VA Medical Center in February 2004.  During those 
three years, the veteran's weight reached a high of 254 
pounds in July 2003, and a low of 237 pounds in April 2002.  
In short, the veteran has not shown weight loss from the time 
he was weighed at the February 2001 VA examination.  The 
severe manifestations contemplated for a 60 percent rating 
have not been shown.  It has not been shown that he has 
malnutrition. Similarly, the current treatment records do not 
demonstrate that the veteran has sweating or circulatory 
disturbance after meals.  

Thus, while the veteran meets some of the criteria for a 60 
percent rating, he has not met all of the criteria necessary 
to show severe post-gastrectomy syndrome to warrant an 
increased rating to 60 percent.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  In this case, the Board finds that the 
preponderance of the evidence is against an increased rating 
from 60 percent for postgastrectomy syndrome.  Accordingly, 
the veteran's claim must be denied.  

The above decision is based on the VA Schedule for Rating 
Disabilities. There has been no assertion or showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization. In the absence of such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  Although the veteran alleges 
that his condition has worsened and that he has certain 
symptoms listed in the criteria for 60 percent, he never 
complained of those symptoms or sought treatment for them as 
shown by the treatment records in the file.  VAOPGCPREC 11-95 
indicates that more than mere allegations of worsening is 
generally warranted for remand for a new VA examination.  
Accordingly, an examination to determine the severity of the 
veteran's postgastrectomy syndrome is not required under the 
provisions of 38 U.S.C.A §5103A(d) (West 2002).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for postgastrectomy 
syndrome from 40 percent is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


